78 F.3d 499
70 Fair Empl. Prac. Cas. (BNA) 480,67 Empl. Prac. Dec. P 43,951, 11 IER Cases 832
Robin Joy SHAHAR, Plaintiff-Appellant,v.Michael J. BOWERS, Individually and in his official capacityas Attorney General of the State of Georgia,Defendant-Appellee.
No. 93-9345.
United States Court of Appeals,Eleventh Circuit.
March 8, 1996.

Debra E. Schwartz, Atlanta, GA, William B. Rubenstein and Ruth E. Harlow, American Civil Liberties Union Foundation, New York City, for appellant.
Michael E. Hobbs, Office of State Attorney General, Dorothy Yates Kirkley, Gregory R. Hanthorn and Diane G. Pulley, Jones, Day, Reavis & Pogue, Atlanta, GA, for appellee.
Robert B. Remar, Kirwan, Goger, Chesin & Parks, and Georgia Kay Lord, Atlanta, GA, for Amicus Georgia Psychological Association.
Kathleen M. Sullivan, Stanford, California, for Amicus AAUP, et al.
Appeal from the United States District Court for the Northern District of Georgia (No. 1:91-cv-2397-RCF), Richard C. Freeman, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion December 20, 1995, 11th Cir., 1995, 70 F.3d 1218)
Before TJOFLAT, Chief Judge, and KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc.   The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge John C. Godbold has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c)